Citation Nr: 0900766	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-23 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to burial benefits on the basis of service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  Sepsis, metastic bladder cancer, and acute posterior 
cerebrovascular accident were not manifested in service, and 
have not been linked by competent evidence to service.  

2.  The evidence fails to show that the veteran's service-
connected low back condition and dysthymia either caused or 
contributed to his death.
3.  At the time of his death in June 2005, the veteran had 
been rated at 100 percent for less than 10 years.

4.  The veteran was not service-connected at 100 percent 
until 1996 and he was discharge from service in 1953.

5.  The veteran was not a prisoner of war.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e), 3.312, 3.313 (2008). 

2.  Criteria for an award of DIC benefits have not been met.  
38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 
3.104, 3.105(e) (2008); 70 Fed. Reg. 72,211 (2005); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

3.  The criteria for entitlement to burial benefits based 
upon a service-connected death are not met.  38 U.S.C.A. 
§ 23-7 (West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
U.S. Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the foregoing notice requirements were partially 
satisfied by a September 2005 letter which informed the 
appellant of the information required to substantiate a DIC 
claim based on a previously service-connected condition.  
Although that letter did not include the conditions for which 
the veteran was service-connected at the time of his death, 
or an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected, the appellant testified at a Travel Board hearing, 
where her testimony demonstrated her actual knowledge of 
such.  Further, there has been no suggestion that there is 
any prejudice due to a lack of proper VA notice, and the 
appellant is represented by an organization that is 
intimately familiar with her case and what is necessary to 
substantiate her claims on appeal in this case.  
Additionally, the May 2006 SOC informed the appellant of the 
criteria for payment of burial expenses of deceased veterans.  
Therefore, the Board is confident that any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
appellant's claims.  As such, no ratings or effective dates 
will be assigned.

For the foregoing reasons, no further action is required 
regarding the duty to notify.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The Board 
notes that the appellant has reported treatment at the VA 
facilities in Tulsa and Muskogee, Oklahoma, the reports of 
which are not of record.  However, there is no indication, 
and the appellant has not asserted, that those treatment 
reports reflect that the veteran's service-connected low back 
disability and dysthymia caused his death, that the 
medications he was taking for his service-connected 
conditions caused his metastic bladder cancer (an assertion 
she has made throughout the course of this appeal), or that 
the cancer was directly related to service.  Thus, the Board 
finds no prejudice in proceeding in the absence of the cited 
VA treatment records.  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

A.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  
See Id.

It is noted that at the time of his death, the veteran was 
service connected for degenerative disc disease of the lumbar 
spine (rated as 40 percent disabling), and for dysthymia 
(rated as 30 percent disabling).  By an October 1996 rating 
action, the veteran was awarded a total disability rating 
based on individual unemployability (TDIU) for these 
conditions, effective from July 1996.

The veteran died in June 2005; and his death certificate 
lists the cause of death as sepsis due to metastic bladder 
cancer, with other conditions contributing to the cause of 
his death being acute posterior cerebrovascular accident.

In her February 2006 Notice of Disagreement, the veteran 
advanced several arguments as to how the veteran's service-
connected conditions contributed to his death.  Specifically, 
she asserted that the medications he was taking for his 
service-connected disabilities caused his cancer; that his 
service-connected disabilities caused him to smoke, which 
ultimately caused his cancer; and that his 
service-connected disabilities debilitated him physically and 
mentally to the point that he could not fight off the cancer.  
She asserted the same in her June 2006 Substantive Appeal and 
at her June 2008 Travel Board hearing.

Additionally, at the Travel Board hearing, the appellant 
asserted that the death certificate was inaccurate, as it had 
been done in haste in order to get extended leave for her 
grandson who wanted to remain home following the veteran's 
death.  The appellant's representative also contended that 
the service-connected back condition involved vital organs to 
the extent that it could affect the bowels and the kidneys.  

While the appellant sincerely believes that the veteran's 
death was the result of his service-connected low back 
condition and dysthymia, she is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, her 
opinion is insufficient to link the veteran's death to his 
service-connected conditions.

The veteran had honorable service in the United States 
military during the Korean Conflict, and there is no doubt 
that the low back condition which he developed as a result of 
service for his country was serious and that it impacted him 
on a daily basis.  However, the medical evidence of record 
simply fails to show that the veteran's low back condition 
(or any other disability linked to service) either caused, or 
contributed to, his death.

Further, to the extent that the appellant's claim rests on 
the argument that the veteran's death certificate is 
erroneous, the Board can only reach a conclusion based on 
what that document currently reflects, which is sepsis, 
metastic bladder cancer, and acute posterior cerebrovascular 
accident.  There is no medical indication that these problems 
stemmed from the veteran's service-connected conditions or 
his time in service.

Additionally, the Board finds the representative's argument 
that the 
service-connected back condition affected vital organs, 
namely the kidneys, unpersuasive in view of the absence of 
any such indication in the medical evidence of record.  

As such, the criteria for service connection for the cause of 
the veteran's death have not been met, and the appellant's 
claim is therefore denied.
B.  DIC Under 38 U.S.C.A. § 1318

Even if a veteran's service connected disability did not 
directly cause a veteran's death, VA will pay DIC benefits to 
the surviving spouse of a deceased veteran who was in receipt 
of, or entitled to receive compensation, at the time of his 
death for a service-connected disability that was rated 
totally disabling 1) if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; 2) if the disability was rated 
by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or 3) if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of his death in June 2005 the veteran was in 
receipt of a TDIU, which had been effective since July 1996.  
As such, the veteran had been rated at 100 percent for 
approximately nine years, and therefore fails to meet the 10 
year requirement under 38 U.S.C.A. § 1318(b).

The Board acknowledges the appellant's assertion that the 
veteran was totally disabled for VA purposes long before July 
1996.  However, the Board notes that the veteran did not file 
a notice of disagreement with the October 1996 rating 
decision which granted TDIU effective from July 1996, and no 
allegations have been raised that a clear and unmistakable 
error was made with regard to that rating decision, or any of 
the veteran's rating decisions. 

As such, the evidence remains plain on its face that the 
veteran was not rated at 100 percent for 10 years prior to 
his death.  The veteran became 100 percent service connected 
in 1996 and was discharged from service in 1953; and he was 
therefore not rated as 100 percent since his release from 
active duty.  Additionally, there is no evidence that the 
veteran was ever a prisoner of war.

The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met, and the appellant's claim is therefore denied.

C.  Burial Benefits

For the purposes of burial benefits, if a veteran dies as a 
result of a 
service-connected disability or disabilities, an amount may 
be paid toward the veteran's funeral and burial expenses 
including the cost of transportation of the body to the place 
of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a), 
3.1601-3.1610.

Since the Board has concluded that the veteran's death was 
not the result of a service-connected disability, entitlement 
to burial benefits must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC is denied.

Entitlement to burial benefits based upon service-connected 
death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


